DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-8 are pending.  

Claim Objections
Claim 1-8 objected to because of the following informalities:	

Claim 1 recites “the cathode” in line 5. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation is considered as “the cathode of the cell”. Appropriate correction is required.
Claims 2-8 are dependent of claim 1 and are objected for the same reason. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1-6 and 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DIEN US 20130093396 in view of Benckenstein US 20140266049 and Duan US 20140307358.

Regarding claim 1, DIEN teaches:
An electric system with switched cells comprising: 
a first unit  (Fig 5D #11c at bottom); 
a plurality of second units series-connected with the first unit (Fig 5D #11C 2 above in series with other 11c at bottom), 
each first and second unit comprising: 
an electric cell series-connected (Fig 5D B), with a first switch (Fig 5D SW1), 
a second switch connected in parallel with the cell and the first switch (Fig 5D SW2), and 
a first diode (Fig 5D D1, 
the anode of the first diode being coupled to the cathode of the cell (Fig 5D anode of diode D1 coupled to cathode of B), 
the cathodes of the first diodes being connected to an output node (Fig 5D D1 cathode output), 
a control circuit (Par 0053 “The control unit 12”) capable of measuring characteristics of at least certain cells (Par 0053 “The control signal Sc may be a state signal, a communication signal, an order signal, a feedback signal or an arbitrary combination of the above-mentioned signals. For example, the state signal represents the electric power state of each battery module B, the feedback signal represents the voltage value of the output voltage of each battery module B”) and of controlling the first (Par 0053 “The control unit 12 is electrically connected to the first switch devices SW1 of the power units 11A to 11C, individually outputs a first switch signal S1 to each first switch device SW1 in accordance with a control signal Sc”) , and second (Par 0101 “the control unit 12, which individually outputs a second switch signal S2 to each second switch device SW2 and individually controls each second switch device SW2 to turn on or off in accordance with the control signal Sc”) switches according to the characteristics.

DIEN does not explicitly teach:
an electric cell series-connected, by the cathode, with a first switch 
Benckenstein teaches:
an electric cell series-connected, by the cathode, with a first switch. (Fig 1 #114, 112 positive cathode connected to switches #116 118); Par 0015 “positive battery terminal 102”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to include connected, by the cathode, with a first switch taught by Benckenstein, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
DIEN does not explicitly teach:
the anode of the cell of the first unit being connected to ground. 
Duan teaches:
the anode of the cell of the first unit being connected to ground. (Fig 2 #220; Par 0043 “In many battery systems 500, a conductive battery enclosure is coupled to a system ground (also referred to as earth, protective earth or frame ground) to meet safe requirements.”)

It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to include the anode of the cell of the first unit being connected to ground taught by Duan for the purpose of safety. (Refer to Par 0043)
DIEN teaches:
the anode of the first diode of each second unit being connected to the cell cathode
DIEN does not explicitly teach in Fig 5D:
the anode of the first diode of each second unit being connected to the cell cathode by at least one third switch and controlling the third switch.
DIEN teaches in another embodiment:
the anode of the first diode of each second unit being connected to the cell cathode by at least one third switch (Fig 4E #SW2; Par 0077 “further includes at least a second switch device SW2 serially connected to the first diode D1”) and controlling the third switch (Par 0077 “the control unit 12 outputs a second switch signal S2 in accordance with the control signal Sc to control the second switch device SW2 to turn on or off”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to include the first diode of each second unit being connected to the cell cathode by at least one third switch and controlling third switch taught by DIEN for the purpose of further controlling discharge current path to be turned off and on. (Refer to Par 0077)

Regarding claim 2, DIEN teaches:
wherein the cathode of the cell of each second unit is coupled to the anode of the first diode of the second considered unit by as many third switches as there are first and second units located between the second considered unit and the ground. (Fig 5D D1 of each second unit)

Regarding claim 3, DIEN does not explicitly teach in Fig 5D:
wherein the cathode of the cell of the first unit is coupled to the anode of the first corresponding diode via a fourth switch.  
DIEN teaches in Fig 4E:
wherein the cathode of the cell of the first unit is coupled to the anode of the first corresponding diode via a fourth switch (Fig 4E furst unit at bottom with SW2 coupled to anode of diode).  
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify embodiment of DIEN to include the first unit is coupled to the anode of the first corresponding diode via a fourth switch taught in another embodiment by DIEN for the purpose of further controlling discharge current path to be turned off and on. (Refer to Par 0077)

Regarding claim 4, DIEN teaches:
wherein each of the third switches has the same state, on or off, as one of the second switches (Fig 12A).  

Regarding claim 5, DIEN teaches:
wherein the states of the third switches are independent from the states of the first and second switches.  (Par 0010 “The control unit …………… individually controls each of the first switch devices to turn on or off.………………. individually controls each of the second switch devices to turn on or off …………….. individually controls each of the third switch devices to turn on or off”)

Regarding claim 6, DIEN teaches:
wherein the state of the first switch and the state of the second switch of each first or second unit are opposite. (Fig 12A on and off states)  

Regarding claim 8, DIEN teaches:
detecting the failure of a cell of a unit among the first unit or one of the second units; 
turning on the second switch of said unit and turning off the first switch of said unit; and turning on at least one third switch of another unit among the first unit or one of the second units (Par 0007 “Therefore, it is an important subject to provide a power management system which can adjust the connection configuration of the power units in accordance with the requirements of the charging voltage, the desired output voltage, or the state of each battery module, so that the power units can be charged with an AC power, or can output an AC power or a multi-phase AC power, and can be effectively protected and/or balanced during charging/discharging, and avoid from being damaged.” and Par 0053 “The control signal Sc may be a state signal, a communication signal, an order signal, a feedback signal or an arbitrary combination of the above-mentioned signals. For example, the state signal represents the electric power state of each battery module B, the feedback signal represents the voltage value of the output voltage of each battery module B”).   

Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DIEN US 20130093396 in view of Benckenstein US 20140266049 and Duan US 20140307358 as applied to claim 1 above, and further in view of Mirabella US 20180159317.

Regarding claim 7, DIEN teaches:
wherein the anode of the cell of each second unit is connected to the cathode of a second diode. (Fig 4D D2 cathode connected to anode of cell).  
DIEN does not explicitly teach:
the anode of said second diode being coupled to ground by a resistor. 
Mirabella teaches:
the anode of said second diode being coupled to ground by a resistor (Fig 3 #102 coupled to G by resistor 104)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to include the anode of said second diode being coupled to ground by a resistor taught by Mirabella for the purpose of providing a fixed voltage. (Refer to Par 0074) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Depesse US 20140015488, Depesse US 9673431, Qiao US 20130320772 series switch and parallel switch coupled to battery series.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859